DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2021 has been entered.

Response to Amendment
The amendment filed 8 November 2021 has been entered. Claims 2-21 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2009/0276040) in view of Board et al. (US 2014/0257466).
Regarding claim 2, Rowe discloses a method, comprising: inserting a prosthetic mitral valve (fig. 8C, element 20) into a lumen of a delivery sheath 122 such that the prosthetic mitral valve is in a collapsed condition, the prosthetic valve having a tether (fig. 9, element 160) coupled thereto; inserting the delivery sheath through an entry site of a femoral vein of a patient and moving the delivery sheath through the femoral vein 
Rowe discloses the invention essentially as claimed except wherein, during the positioning of the prosthetic mitral valve within the mitral annulus of the heart, a wire assist structure directly contacts a frame of the prosthetic mitral valve to hold the frame and allow for axial positioning control of the prosthetic mitral valve; and after the positioning of the prosthetic mitral valve, disconnecting the wire assist structure from the frame and removing the wire assist structure through the femoral vein. Board teaches a wire assist structure (fig. 11A, element 1102) directly contacting a valve, in order to permit retracting the valve for repositioning even after full deployment (paragraph 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rowe with a wire assist structure as taught by Board, in order to permit retracting the valve for repositioning even after full deployment. Examiner notes that paragraph 0068 of Rowe discloses introduction through the femoral vein and, therefore, the delivery system will also be removed through the femoral vein.
Regarding claim 3, the wire assist structure (Board; fig. 11A, element 1102) is releasably coupled to an inner frame of the prosthetic mitral valve during the positioning of the prosthetic mitral valve within the mitral valve annulus of the heart.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Board, as applied to claim 3 above, and further in view of Benson et al. (US 2014/0243965).
Regarding claim 4, modified Rowe discloses the invention essentially as claimed except wherein, during the positioning of the prosthetic heart valve within the mitral annulus of the heart, an outer frame of the prosthetic mitral valve is in an expanded state while the inner frame of the prosthetic mitral valve is in a collapsed state. Benson teaches a stent design for a heart valve comprising multiple layers, in order to secure the heart valve to the annulus (paragraph 0054). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Rowe with multiple layers as taught by Benson, in order to secure the heart valve to the annulus. Examiner notes that the outer frame of Benson is deployed before the inner frame (see figs. 7A-7C).
Regarding claim 5, the prosthetic mitral valve is capable of functioning during positioning of the prosthetic mitral valve within the mitral annulus of the heart, prior to fully releasing the prosthetic mitral valve from the delivery sheath. Examiner notes that fluid can pass through a compressed heart valve.
Regarding claim 6, modified Rowe discloses advancing the inner frame of the prosthetic mitral valve through the delivery sheath using the wire assist structure while the outer frame is in the expanded state (Board; paragraph 0061).
Regarding claim 7, modified Rowe discloses the invention essentially as claimed except for rotating the inner frame of the prosthetic mitral valve using the wire assist structure while the inner frame is within the delivery sheath and the outer frame is in the expanded state. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rowe with minor adjustments to the longitudinal and rotational position of the valve while the outer frame is partially deployed, in order to reach the proper valve alignment with minimal resheathing.
Regarding claim 8, modified Rowe discloses releasing the wire assist structure (Board; fig. 11A, element 1102) from the inner frame of the prosthetic mitral valve after positioning the prosthetic mitral valve within the mitral annulus of the heart. Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove components of the delivery system after implantation of a prosthesis, in order to reduce complications.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Board and Ghione et al. (US 2017/0071733).
Regarding claim 12, Rowe discloses a method, comprising: inserting a prosthetic mitral valve (fig. 8C, element 20) into a lumen of a delivery sheath 122 such that the prosthetic mitral valve is in a collapsed condition, the prosthetic valve having a tether (fig. 9, element 160) coupled thereto; inserting the delivery sheath through an entry site of a femoral vein of a patient and moving the delivery sheath through the femoral vein and through a septum of a heart of the patient until a distal end portion of the delivery sheath is disposed in a left atrium of a heart of the patient (paragraph 0068); moving the prosthetic mitral valve distally out of the delivery sheath such that the prosthetic mitral valve is moved to an expanded condition (see fig. 8A-9); positioning the prosthetic mitral valve within a mitral annulus of the heart; coupling an epicardial pad device (fig. 9, element 164) to the tether; and securing the epicardial pad device to an apex of the heart, wherein during the positioning of the prosthetic mitral valve within the mitral annulus of the heart.
Rowe discloses the invention essentially as claimed except for an assist member movably disposed within the delivery sheath and disposed over a portion of an inner frame of the prosthetic mitral valve; and after the positioning of the prosthetic mitral valve, removing the assist structure from the frame through the femoral vein. Board teaches a shaft (fig. 11A, element 1102) coupled to a valve, in order to permit retracting the valve for repositioning even after full deployment (paragraph 0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rowe with a shaft as taught by Board, in order to permit retracting the valve for repositioning even after full deployment (paragraph 0062). Examiner notes that Board teaches a threaded connection between the shaft and valve (paragraph 0061), that swapping which components have the male and female connectors is well-known, and that, if the shaft is a female connector, it is disposed over a portion of the valve.
Rowe discloses the invention essentially as claimed except wherein, while the valve is in the collapsed condition, an outer frame of the prosthetic mitral valve is inverted so that a terminal end of the outer frame faces away from a terminal end of the inner frame, and during deployment, the outer frame reverts so that the terminal ends of the outer frame and inner frame face a same direction. Ghione teaches a stent design for a heart valve comprising an inner frame (see annotated fig. 12C below, element V) and an outer frame 10, in order to anchor the prostheses to the body structure (paragraph 0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Rowe with anchoring members as taught by Ghione, in order to secure the heart valve to the annulus.

    PNG
    media_image1.png
    613
    785
    media_image1.png
    Greyscale
 
Regarding claim 13, the assist member (Board; fig. 11A, element 1102) is a tubular member defining a lumen having a diameter sized to receive at least a portion of the inner frame of the prosthetic mitral valve.
Regarding claim 14, during the positioning of the prosthetic heart valve within the mitral annulus of the heart, an outer frame of the prosthetic mitral valve is in at least a partially expanded state while the inner frame of the prosthetic mitral valve is in a collapsed state. Examiner notes that the anchoring members (fig. 1, element 10) of Ghione extend distally of the valve V and would therefore deploy first.
Regarding claim 15, the prosthetic mitral valve is capable of at least partially functioning during positioning the prosthetic mitral valve within the mitral annulus of the heart, prior to fully releasing the prosthetic mitral valve from the delivery sheath. Examiner notes that fluid can pass through a compressed heart valve.
Regarding claim 16, modified Rowe discloses advancing the inner frame of the prosthetic mitral valve through the delivery sheath using the assist member (Board; fig. 11A, element 1102; paragraph 0061) while the outer frame is in at least the partially expanded state.
Regarding claim 17, modified Rowe discloses the invention essentially as claimed except for rotating the inner frame of the prosthetic mitral valve using the assist member while the inner frame is within the delivery sheath and the outer frame is in at least the partially expanded state. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rowe with minor adjustments to the longitudinal and rotational position of the valve while the outer frame is partially deployed, in order to reach the proper valve alignment with minimal resheathing.
Regarding claim 18, modified Rowe discloses fully releasing the inner frame from the assist member (Board; paragraph 0061).

Allowable Subject Matter
Claims 9-11 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a method, comprising: inserting a leader tube through an access site at an apex of the heart of a patient and positioning a distal end portion of the leader tube in the left atrium/ventricle of the heart; inserting a snare device into an entry site of a femoral vein of the patient and into the left atrium/ventricle of the heart; capturing the leader tube with the snare device; and pulling the snare device and leader tube out of the femoral vein such that the leader tube extends between the apex of the heart and the entry site of the femoral vein.

Response to Arguments
Applicant's arguments filed 8 November 2021 have been fully considered but they are not persuasive.
In response to applicant’s claim 2 argument on page 8 that Rowe does not disclose a wire assist structure directly contacting a frame of the prosthetic mitral valve to hold the frame and allow for axial positioning control of the prosthetic mitral valve, examiner notes that Board has been introduced to teach the claimed wire assist structure.
On page 9, applicant argues that the rejection of claim 12 in view of Rowe, Board, and Benson does not disclose that, while the valve is in the collapsed condition, an outer frame of the valve is inverted so that a terminal end of the outer frame faces away from a terminal end of the inner frame and that, while the valve is in the deployed condition, the terminal ends face the same direction. In response, the rejection of claim 12 has been modified to include Ghione, which teaches inner and outer frames as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771   

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771